Title: From Thomas Jefferson to Edmund Bacon, 12 March 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Mar. 12. 07.
                        
                        Davy has been detained here until this day. he now carries with him some bundles of trees, and 4000. thorns.
                            as to the trees, the moment he arrives, dig a trench in the garden 18. I. deep and set them in it in their bundles, side
                            by side, & fill in the earth again very close, so that the air may not possibly get to them, and let them remain so till
                            I come home, only watering them every day that it does not rain. with respect to the thorns, bury them in like manner in a
                            trench in bundles, & press in the earth close. then proceed to plant them, filling up all vacancies in the hedges at 6.
                            Inches distance. take out of the ground only one bundle at a time, & have a pail of water at hand while planting them,
                            and dip the root of every plant into the water, before it is planted in it’s place, the most fatal things to plants is the
                            letting their roots be exposed to the air while planting. these thorns should be planted as soon as the cart arrives.   Davy
                            brings also some little boxes Etc. which may be put away in the house till my arrival. I expect to get some clover
                            seed before he starts from here, but am not yet certain of it. if he brings it, take care of it till I get home. I shall
                            set out for Monticello as soon as mr Randolph is strong enough to travel; but that will not be for a week or ten days to
                            come. Accept my best wishes
                        
                            Th: Jefferson
                            
                        
                    